The judgment to which writ of error is taken herein is affirmed upon authority of City of Ocala, Florida, for the use and benefit of Standard Oil Company, v. Continental Casualty Company and Baker  Foulks, Inc., and Sugarland Drainage District Glades and Hendry Counties, Florida, for the use and benefit of Standard Oil Company, a Kentucky corporation, v. Elbridge D. Barr and Detroit Fidelity and Surety Company, a Michigan corporation, both decided at the present term.
Affirmed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment. *Page 933